DETAILED ACTION
This non-final office action is in response to applicant filed on 04/30/2020. Claims 1-20 are being examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement (IDS) submitted on 10/15/2021 and 04/30/2020 have been considered by the examiner.
Drawings
The drawings filed on 04/30/2021 have been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krasser et al. (US20190026466, hereinafter Krasser) in view of Chang et al. (US11151250, hereinafter Chang). 
Regarding claim 1, Krasser teaches an apparatus, comprising: a memory element operable to store instructions; and a processor operable to execute the instructions (Krasser: Fig. 2: computing device 200, processing unit(s) 210, memory 212; Para. 0065), such that the apparatus is configured to: receive a feature vector of an unknown sample, wherein the feature vector includes Jaccard-compatible features and non-Jaccard distance-compatible features (Krasser: receiving a trail feature vector includes Boolean (Jaccard compatible), numerical (non-Jaccard distance-compatible), string (non-Jaccard distance-compatible); Fig. 13, Step 1326; Para. 0218, 0219, 0221); compute a MinHash of the unknown sample based on the Jaccard-compatible features (Krasser: computing LSH for trial state value, where LSH could be minhash LSH; Para. 0221, 0045); receive, for each individual known sample in the first subset, a feature vector having non-Jaccard distance-compatible features (Krasser: receive first state value with respective vectors, e.g., of Boolean, numerical, string; Fig. 13; Para. 0215, 0216, 0221); compute, for each individual known sample in the first subset, a first sub- distance between the unknown sample and the known sample using a first non-Jaccard distance-compatible feature and a second sub-distance between the unknown sample and the known sample using a second non-Jaccard distance-compatible feature (Krasser: both the first state value 1318 and the trial state value 1332 include respective vectors, e.g, Boolean for Jaccard compatible, numerical (non-Jaccard distance-compatible; compute sub-distances between respective vectors of 1318 and 1332; Para. 0221-0222); calculate, for each individual known sample in the first subset, an overall distance between the unknown sample and the known sample by combining the first and the second sub-distances (Krasser: compute the distance between trial state value and first state value based on the sum of sub-distance; Para. 0222); classify the unknown sample based on the second subset of known samples (Krasser: determine if the trial feature vector is associated with malware based on the distance calculated; Para. 0223-0224). 
Yet, Krasser does not teach querying a MinHash Locality Sensitive Hashing (LSH) Forest of known samples with the MinHash of the unknown sample to identify a first subset of known samples that are similar to the unknown sample and identifying, based on the overall distance between the unknown sample and each individual known sample in the first subset, a second subset of known samples that are most similar to the unknown sample.
However, in the same field of endeavor, Chang teaches querying a MinHash Locality Sensitive Hashing (LSH) Forest of known samples (Chang: Fig. 2: global LSH database 164; local LSH database, 171) with the MinHash of the unknown sample (Chang: Fig. 2, LSH 221, target LSH) to identify a first subset of known samples that are similar to the unknown sample (Chang: compare target LSH against global LSH’s (by querying and searching); Col. 6, line 20-22; Col. 7, line 35-38; Col. 7, line 49-53) and identifying, based on the overall distance between the unknown sample and each individual known sample in the first subset, a second subset of known samples that are most similar to the unknown sample (Chang: find a cluster with center that is most similar to target LSH; Fig. 3; Col. 5, line 24-27; Col. 4, line 45-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Krasser to include querying a MinHash Locality Sensitive Hashing (LSH) Forest of known samples with the MinHash of the unknown sample to identify a first subset of known samples that are similar to the unknown sample and identifying, based on the overall distance between the unknown sample and each individual known sample in the first subset, a second subset of known samples that are most similar to the unknown sample as disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware using LSH as suggested by Chang (Chang: Col. 1). 
Regarding claim 2, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Krasser teaches assign a remediation to the classified unknown sample (Krasser: mitigation module take actions to reduce negative effects; Para. 0085).
Regarding claim 3, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Krasser teaches wherein the unknown sample and the known samples are malware (Krasser: Fig. 5: step 1312 and 1338).
Regarding claim 4, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Chang further teaches wherein identifying the second subset of known samples includes selecting the known samples having the overall distance that is equal to or less than a threshold (Chang: Col. 6, line 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein identifying the second subset of known samples includes selecting the known samples having the overall distance that is equal to or less than a threshold as disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware using LSH as suggested by Chang (Chang: Col. 1).
Regarding claim 5, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Chang teaches wherein identifying the second subset of known samples includes selecting a number of known samples with the lowest overall distance (Chang: select a cluster that most similar to the target based on the distance, the lower the distance; the more similar; Col. 4, line 40-49; Col. 5, line 15-19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein identifying the second subset of known samples includes selecting a number of known samples with the lowest overall distance as disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware using LSH as suggested by Chang (Chang: Col. 1).
Regarding claim 8, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Krasser teaches wherein the first non-Jaccard distance-compatible feature is Euclidean-compatible and the second non-Jaccard distance-compatible feature is Hamming- compatible (Krasser: Para. 0122). 
Regarding claim 9 and 15, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Chang teaches receive a unique identifier of the unknown sample (Chang: Fig. 3: receive target LSH; step 254), query an index of the MinHash LSH Forest using the unique identifier to determine whether the unknown sample is in the MinHash LSH Forest (Chang: Col. 5, line 15-19; Col. 7, line 35-38); add the unknown sample to the MinHash LSH Forest based on a determination that the unknown sample is not in the MinHash LSH Forest (Chang: Col. 7, line 49-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include receive a unique identifier of the unknown sample; query an index of the MinHash LSH Forest using the unique identifier to determine whether the unknown sample is in the MinHash LSH Forest; and add the unknown sample to the MinHash LSH Forest based on a determination that the unknown sample is not in the MinHash LSH Forest as disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware using LSH as suggested by Chang (Chang: Col. 1).
Regarding claim 10, Krasser teaches at least one non-transitory computer-readable medium comprising one or more instructions that when executed by a processor, cause the processor to: receive a feature vector of an unknown malware, wherein the feature vector includes Jaccard-compatible features, a first non-Jaccard sub-distance feature, and a second non-Jaccard sub-distance feature (Krasser: receiving a trail feature vector includes Boolean (Jaccard compatible), numerical (non-Jaccard distance-compatible), string (non-Jaccard distance-compatible); Fig. 13, Step 1326; Para. 0218, 0219, 0221); compute a MinHash of the unknown malware (Krasser: computing LSH for trial state value, where LSH could be minhash LSH; Para. 0221, 0045); receive a feature vector for each individual known malware in the first subset, wherein the feature vector includes a first non-Jaccard sub-distance feature and a second non-Jaccard sub-distance feature (Krasser: receive first state value with respective vectors, e.g., of Boolean, numerical, string; Fig. 13; Para. 0215, 0216, 0221); calculate a first sub-distance and a second sub-distance between the unknown malware and each individual known malware in the first subset, wherein the first sub-distance is based on the first non-Jaccard sub-distance features and the second sub-distance is based on the second non-Jaccard sub-distance features (Krasser: both the first state value 1318 and the trial state value 1332 include respective vectors, e.g, Boolean for Jaccard compatible, numerical (non-Jaccard distance-compatible; compute sub-distances between respective vectors of 1318 and 1332; Para. 0221-0222); calculate a Custom Distance Metric (CDM) for each individual known malware in the first subset by combining the first and the second sub-distances (Krasser: compute the distance between trial state value and first state value based on the sum of sub-distance; Para. 0221-0222); classify the unknown sample based on the second subset of known samples (Krasser: determine if the trial feature vector is associated with malware based on the distance calculated; Para. 0223-0224).
Yet, Krasser does not teach identifying a first subset of known malware, wherein identifying the first subset includes querying a MinHash Locality Sensitive Hashing (LSH) Forest of known malware with the MinHash of the unknown malware; identifying, using the calculated CDM for each individual known malware in the first subset, a second subset of known malware that are most similar to the unknown malware.
However, in the same field of endeavor, Chang teaches identifying a first subset of known malware, wherein identifying the first subset includes querying a MinHash Locality Sensitive Hashing (LSH) Forest of known malware with the MinHash of the unknown malware (Chang: compare target LSH against global LSH’s (by querying and searching); Col. 6, line 20-22; Col. 7, line 35-38; Col. 7, line 49-53; Fig. 2: target LSH; global LSH database; local LSH database); identifying, using the calculated CDM for each individual known malware in the first subset, a second subset of known malware that are most similar to the unknown malware (Chang: find a cluster with center that is most similar to target LSH; Fig. 3; Col. 5, line 24-27; Col. 4, line 45-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Krasser to include identifying a first subset of known malware, wherein identifying the first subset includes querying a MinHash Locality Sensitive Hashing (LSH) Forest of known malware with the MinHash of the unknown malware; identifying, using the calculated CDM for each individual known malware in the first subset, a second subset of known malware that are most similar to the unknown malware as disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware using LSH as suggested by Chang (Chang: Col. 1).
Regarding claim 11, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Krasser teaches assign a remediation to the classified unknown malware (Krasser: mitigation module take actions to reduce negative effects; Para. 0085).
Regarding claim 12, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Chang teaches wherein identifying the second subset of known malware includes selecting the known malware having the CDM that is equal to or less than a threshold (Chang: Col. 6, line 27-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein identifying the second subset of known malware includes selecting the known malware having the CDM that is equal to or less than a threshold as disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware using LSH as suggested by Chang (Chang: Col. 1).
Regarding claim 13, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Chang teaches wherein identifying the second subset of known malware includes selecting a number of known malware with the lowest CDM (Chang: select a cluster that most similar to the target based on the distance, the lower the distance; the more similar; Col. 4, line 40-49; Col. 5, line 15-19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein identifying the second subset of known malware includes selecting a number of known malware with the lowest CDM as disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware using LSH as suggested by Chang (Chang: Col. 1).
Regarding claim 14, combination of Krasser and Chang teaches the apparatus of claim 1. In addition, Krasser teaches wherein classifying the known malware includes assigning a type, a family, an author, or a source location (Krasser: Para. 0021). 
Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Krasser. 
Regarding claim 16, Chang teaches a method, comprising: receiving a MinHash for an unknown malware sample (Chang: receive target LSH; Fig.3: step 254); querying a MinHash Locality Sensitive Hashing (LSH) Forest using the MinHash for the unknown malware sample to identify a first set of similar samples (Chang: querying LSH database using the target LSH; Col. 5, line 15-19; Col. 7, line 35-38); wherein the MinHash LSH Forest is based on a plurality of known malware samples, and wherein each known malware sample in the plurality of known malware samples includes a unique hashing identifier and a MinHash (Chang:  both global and local LSH database stores file information including LSH, SHA-1 (cryptographic hash); label of file (either known good or know bad); Fig. 4; 272-1…n; Col. 2, line 56-65; Col. 5: line 50-56; Col. 3, line 33-36);  identifying, based on the distance for each known malware sample, a second set of similar samples (Chang: find a cluster with center that is most similar to target LSH; Fig. 3; Col. 5, line 24-27; Col. 4, line 45-49); classifying the unknown malware sample based on the second set of similar samples (Chang: classify the target based on the most similar know bad; Col. 5, line 24-27).
Yet, Chang does not teach receiving a first non-Jaccard distance-compatible feature and a second non-Jaccard distance-compatible feature for the unknown malware sample; receiving a first non-Jaccard distance-compatible feature and a second non-Jaccard distance-compatible feature for each known malware sample in the first set of similar samples; calculating a total distance between the unknown malware sample and each known malware sample in the first set of similar samples, wherein the total distance is a combination of a first distance and a second distance, and wherein the first distance is calculated using the first non-Jaccard distance-compatible features and the second distance is calculated using the second non-Jaccard distance-compatible features.
However, in the same field of endeavor, Krasser teaches receiving a first non-Jaccard distance-compatible feature and a second non-Jaccard distance-compatible feature for the unknown malware sample (Krasser: receiving a trail feature vector includes Boolean (Jaccard compatible), numerical (non-Jaccard distance-compatible), string (non-Jaccard distance-compatible); Fig. 13, Step 1326; Para. 0218, 0219, 0221); receiving a first non-Jaccard distance-compatible feature and a second non-Jaccard distance-compatible feature for each known malware sample in the first set of similar samples(Krasser: receive first state value with respective vectors, e.g., of Boolean, numerical, string; Fig. 13; Para. 0215, 0216, 0221); calculating a total distance between the unknown malware sample and each known malware sample in the first set of similar samples, wherein the total distance is a combination of a first distance and a second distance, and wherein the first distance is calculated using the first non-Jaccard distance-compatible features and the second distance is calculated using the second non-Jaccard distance-compatible features (Krasser: compute the distance between trial state value and first state value based on the sum of sub-distance; Para. 0221-0222)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Chang to include receiving a first non-Jaccard distance-compatible feature and a second non-Jaccard distance-compatible feature for the unknown malware sample; receiving a first non-Jaccard distance-compatible feature and a second non-Jaccard distance-compatible feature for each known malware sample in the first set of similar samples; calculating a total distance between the unknown malware sample and each known malware sample in the first set of similar samples, wherein the total distance is a combination of a first distance and a second distance, and wherein the first distance is calculated using the first non-Jaccard distance-compatible features and the second distance is calculated using the second non-Jaccard distance-compatible features as disclosed by Krasser. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware without running the malware as suggested by Krasser (Krasser: Para. 0002). 
Regarding claim 17, combination of Chang and Krasser teaches the method of claim 16. In addition, Chang teaches receiving a unique identifier of the unknown sample (Chang: Fig. 3: receive target LSH; step 254), querying an index of the MinHash LSH Forest using the unique identifier to determine whether the unknown sample is in the MinHash LSH Forest (Chang: Col. 5, line 15-19; Col. 7, line 35-38); adding the unknown sample to the MinHash LSH Forest based on a determination that the unknown sample is not in the MinHash LSH Forest (Chang: Col. 7, line 49-58).
Regarding claim 18, combination of Chang and Krasser teaches the method of claim 16. In addition, Chang teaches assigning a remediation to the classified unknown sample (Chang: Fig. 5: step 313; col. 8, line 18-21)
Regarding claim 19, combination of Chang and Krasser teaches the method of claim 16. In addition, Krasser teaches wherein the first non-Jaccard distance-compatible features are Euclidean-type and the second non-Jaccard distance-compatible features are non-Euclidean- type (Krasser: Para. 0122). 
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krasser in view of Chang, and further in view of EM et al. (US20200053104, hereinafter EM). 
Regarding claim 6, combination of Krasser and Chang teaches the apparatus of claim 1. 
Yet, the combination does not teach wherein a number of known samples in the second subset is between 10 and 25.
However, in the same field of endeavor, EM teaches wherein a number of known samples in the second subset is between 10 and 25 (EM: Para. 0146) (examiner note: Claim 6 recites the range for number of known samples. However, the recited parameter not processed or used to carry out any steps or functions that rely on the particular parameter recited in the claims. Therefore, these claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a number of known samples in the second subset is between 10 and 25 as disclosed by EM. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious traffic as suggested by EM (EM: Para. 0002).   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krasser in view of Chang, and further in view of Li et al. (US10437996, hereinafter Li). 
Regarding claim 7, combination of Krasser and Chang teaches the apparatus of claim 1. 
Yet, the combination does not teach wherein a number of known samples in the first subset is between 250 and 500.
However, in the same field of endeavor, Li teaches wherein a number of known samples in the first subset is between 250 and 500 (Li: Col. 15, line 8-15)(examiner note: Claim 6 recites the range for number of known samples. However, the recited parameter not processed or used to carry out any steps or functions that rely on the particular parameter recited in the claims. Therefore, these claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a number of known samples in the first subset is between 250 and 500 as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to detect malware/threat as suggested by Li (Li: Col. 1: Filed and background).     
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krasser in view of Chang, and further in view of EM et al. (US20200053104, hereinafter EM). 
Regarding claim 20, combination of Chang and Krasser teaches the apparatus of claim 16. 
 Yet, the combination does not teach wherein a number of known samples in the second subset is between 10 and 25.
However, in the same field of endeavor, EM teaches wherein a number of known samples in the second subset is between 10 and 25 (EM: Para. 0146)( (examiner note: Claim 6 recites the range for number of known samples. However, the recited parameter not processed or used to carry out any steps or functions that rely on the particular parameter recited in the claims. Therefore, these claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a number of known samples in the second subset is between 10 and 25 as disclosed by EM. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious traffic as suggested by EM (EM: Para. 0002).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hartnett et al. US20190012460: combining Euclidean distance together; Para. 0029
Savalle et al. US20180241762: combine distance to identify most relevant anomalies; Para. 0079
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438